We passionately support the proposal of our dear colleague and friend, President Luis Guillermo Solís Rivera of Costa Rica, that the next Secretary-General should be a woman. Our region is home to such exemplary women as Michelle Bachelet, Cristina Fernández, Dilma Rousseff, María Emma Mejía Vélez, Alicia Bárcena Ibarra and others.
It is nothing short of heroic for members of the Assembly to be sitting here when there were 18 speakers yesterday morning and 16 in the afternoon, for a total of 34, and we are two hours behind. I thank United Nations staff for working beyond the call of duty, but I think it is time for us to change our methodology, because this does not make much sense. This is the third meeting I have attended. It is 9.30 p.m. and I am speaker number 34. If I am unable to move hearts in three minutes then I am going to move chairs, because people are just going to get up and leave. So I thank everyone for being here. Things could have been worse. Evo Morales Ayma could have been next. I offer him my fond greetings.
The United Nations was born on 24 October 1945 from the ashes of the Second World War to maintain international peace and security. After the suffering of the Holocaust, we thought that peace meant only the absence of war, but in the twenty-first century, 70 years later, peace should above all mean presence — the presence of justice, the presence of dignity, the presence of development. As Gandhi said, “Poverty is the worst form of violence.” The Community of Latin American and Caribbean States has proclaimed our region a continent of peace, but the offensive opulence of a few coexisting with the most intolerable poverty is a
daily assault on human dignity. Peace without justice is nothing more than pacification.
The 164 million people living in poverty in Latin America, of whom 68 million live in extreme poverty, are still waiting for justice, freedom and real democracy — not democracy reduced to holding periodic elections. Overcoming poverty is the greatest moral imperative for our planet, because today, for the first time in the history of humankind, poverty is the fruit not of scarcity of resources or natural factors but of unjust, exclusionary systems that are the product of twisted power structures. As far back as two centuries ago, the liberal French philosopher Frédéric Bastiat said as much when he denounced the fact that
“When plunder becomes a way of life for a group of men in a society, over the course of time they create for themselves a legal system that authorizes it and a moral code that glorifies it.”
Let those who want to steal such sublime concepts as freedom understand that there can be no freedom without justice. And that is not all. In regions with the kind of inequality that exists in Latin America, only by seeking justice will we achieve true freedom. Therefore, we must not settle for minimalist goals, as we did with the Millennium Development Goals. A perspective based on bare minimums legitimizes our current reality, which places the beneficiary in a position of inferiority with respect to others and makes no attempt to remedy the distances or power relations between individuals and societies.
As Secretary-General Ban Ki-moon said this morning, “our aim is not just to keep people alive, but to give them a life” (see A/70/PV.13) — a dignified, full life with conditions equal to those enjoyed by every other human being. We believe that the 17 Goals of the 2030 Agenda for Sustainable Development (resolution 70/1) come closer to that aspiration. We are setting shared Goals not only for life’s for minimums but social maximums — the sumak kawsay or well-being of our ancestral peoples, which represents a way of living with dignity, satisfying basic needs but in harmony with oneself, with one’s fellow human beings and with different cultures, as well as with nature.
However, as we said yesterday in this same Hall (see A/70/PV.10), the absence in the 2030 Agenda of a specific goal on freedom of movement is a highly regrettable omission. If, on the one hand, we promote the free circulation of goods in search of maximum


profit, while, on the other hand, we criminalize the free movement of persons in search of decent work, we have an immoral paradox that is simply intolerable and unsustainable from an ethical point of view. It is one of the biggest contradictions of neoliberal globalization, which seeks not to create global societies but merely global markets and exists only to benefit capital and not human beings. The solution is not more borders but solidarity and humanity, as well as the creation of conditions for prosperity and peace that remove the incentive for migration.
But there is great news. The Sustainable Development Goals, as their name indicates, place a major focus on caring for the planet. Generally speaking, there have been improvements in the efficiency of productive process, including a reduction in the intensity of global energy. In other words, the quantity of energy required for one unit of production registered a 1.2 per cent drop between 1971 and 2009. But despite technological advances and the dematerialization of the economy, there is ever greater consumption of global energy. Emissions have multiplied by a factor of 3.6 in 50 years, which translates into an annual average growth of 2.6 per cent. If that trend continues, in 28 years current emissions will have doubled. The evidence suggests that energy consumption and the generation of emissions are directly proportionate to income levels, which allows consumption to trump efficiency. The inhabitant of a wealthy country produces 38 times more carbon emissions than someone who lives in a poor country, all of which leads to the principle of shared but differentiated responsibilities.
Of course, there are also environmental effects linked to poverty, such as soil erosion and the lack of proper solid waste treatment, inter alia. Another problem is that the gap in energy efficiency between rich and poor countries remains abysmal and continues to grow over time, having increased by a factor of 4 to 5 between 1971 and 2010. Overcoming such gaps depends on access to knowledge, science and technology. Here, too, there is a huge disparity between rich and poor countries. Rich countries file 1,360,000 patents every year, while all the poor countries combined file only 9,170 patents.
Global inequities are reflected not only in the distribution of emissions, but also in the impact of global warming and climate change. Countries like Ecuador contribute less than 1 per cent of total carbon emissions, yet they suffer the effects of climate change.
For example, the only penguin that lives directly on the equator — spheniscus mendiculus, commonly known as the Galapagos penguin — is endangered due to the warming of surface marine waters. It is therefore vital to move towards a universal declaration on the rights of nature. The primary universal right of nature should be for it to continue to exist, but it should also be able to continue to provide our societies with the necessary sustenance to enable them continue to live according to sumak kawsay. That should be a core idea for avoiding certain forms of fundamentalism. The human being is not the only important being in nature, although he remains the most important.
Nevertheless, in spite of those common but differentiated responsibilities and the role played by access to knowledge, science and technology, paradoxically, there is now a new unjust international division of labour. Rich countries generate knowledge that they privatize, and many poor or middle-income countries produce environmental goods that are consumed for free. Knowledge in general is a good that enjoys free access — in other words, exclusion is technically impossible or very costly. To avoid free access, to privatize that good, institutional barriers are raised, namely, intellectual property rights.
The countries of the Amazon Basin also produce free-access goods, in this case environmental goods that regulate the global climate and without which life on the planet would worsen considerably. Despite that, the big global polluters pay nothing for consuming those environmental goods and services. Sometimes it is thought that the generation of environmental goods has no cost. The reality is that it can be very costly, not in terms of direct costs but in terms that what we are renouncing to continue those environmental goods: the opportunity cost.
By the way, today many demand that we should not exploit the oil in the Amazon, without citing any moral grounds for that assertion. But that involves a huge cost in terms of non-received income, and for every passing day it means a child is unable to go to school, a community goes without drinking water or people are dying due to perfectly avoidable illnesses, true pathologies of misery. If we were compensated for the consumption of environmental goods, we would no longer need financing for development.
Conservation is another fundamental idea for any debate on sustainability. In poor countries — or in countries with poor people — conservation would


not be possible if it did not generate clear, direct improvements in the standards of living of the population. As Pope Francis said in his encyclical Laudato si’, a true ecological approach always becomes a social approach. Access to science and technology is vital for poor countries in their struggle against climate change and poverty. As Paraguay’s President, Horacio Manuel Cartes Jara, said moments ago, it is vital to declare technologies that mitigate climate change and their respective effects as global public goods and to guarantee their free access.
The new international division of labour is a complete paradox. The goods of free access should have no rival in terms of consumption; they should have no marginal cost if they are consumed by an additional person. As a result, when more people use that good, the better. That is normally the characteristic of knowledge, science and technology. As George Bernard Shaw once said very rightly, if you have an apple and I have an apple and we exchange these apples, then you and I will still each have one apple. But if you have an idea and I have an idea and we exchange these ideas, then each of us will have two ideas.
Contrariwise, when a good becomes scarce or is destroyed little by little as it is consumed, as is the case with environmental goods, that is when the consumption should be restricted to avoid what Garrett Hardin called the tragedy of the commons. Why is not the obvious being done? Indeed, why is the complete opposite being done? It is not a technical problem, but a political one. The unjust new international division of labour is nothing other than the distorted logic of privatizing the benefits and socializing the losses. Nothing justifies that approach, just power.
Just imagine for a moment that the situation was reversed: the generators of environmental goods and services were the rich countries, and the poor or middle-income countries were the polluters. Is there any doubt that by now they would not have invaded us to demand from us “fair compensation”? This is an impressive difference, but the problem of climate change only be controlled with simply more justice, in this case environmental justice. Unfortunately, as Thrasymachus said more than 2,000 years ago in his dialogue with Socrates, justice is nothing other than the advantage of the stronger.
At the end of 2015 we will meet in Paris for the twenty-first Conference of the Parties to the United
Nations Framework Convention on Climate Change. If we fail at that meeting and do not reach binding agreements to protect the only planet that we have, our civilization could start to be buried. But if we gain a victory we will celebrate twenty-second conference with an environmental manifesto that was first written in 1225 by Saint Francis of Assisi, who expressed gratitude for Brother Wind, for the air, the sky, the clouds, the serene heavens and all time.
Ecuador looks on with hope at the restoration of diplomatic relations between Cuba and the United States of America. We hope that that process leads to the lifting of the embargo and the closing of the base at Guantánamo. It will not be a concession of any power, rather it will be a triumph of justice and dignity of the Cuban people. I was saddened to hear President Obama say that he proposed ending 50 years of embargo not because it was a violation of international law, of the rights of the Cuban people, of human rights, but because it had not functioned. There is no concession on that: what we are talking about is the justice and dignity of Cuban people after 50 years of heroic resistance.
Our peoples will never again accept trusteeship, interference or intervention. Seared into our memory are the abuses and violence of the past, even though we are asked to forget them and to look only to the future.
Ecuador supports Argentina in its sovereign right to the Malvinas Islands, a disgraceful and completely unacceptable vestige of colonialism in the twentieth century.
We recognize the State of Palestine. It should be a State Member of the Organization, a fully fledged Member within its 1967 borders, with East Jerusalem as its capital.
We welcome the recent agreements reached between the Colombian Government and the Revolutionary Armed Forces of Colombia. Ecuador hopes for peace for Colombia, and we support them in that endeavour.
Ecuador also expresses solidarity with the Syrian people, the victim of a conflict that has destroyed families, goods and people. Certain Powers ignored the principle of non-interference in foreign affairs and have only exacerbated the violence. We hope that peace will be restored for the Syrian people, and we reiterate that only they can decide on their own future.
Ecuador profoundly values its relationship with Africa and will 

America Summit in May 2016, to which all the countries of the two regions have been invited. In October 2016 we will be hosting the United Nations Conference on Housing and Sustainable Urban Development, which is held only every 20 years. A new urban agenda will be drafted at that meeting, and we firmly believe in the right to inclusive cities with sustainable urban growth.
Finally, I would like to take this opportunity to condemn once again before the world an environmental disaster that was 85 times worse than the British Petroleum spill in the Gulf of Mexico in 2010, and 18 times worse than the Exxon Valdez spill off the coast of Alaska in 1989. I am referring to the contamination left behind by the Texaco oil company, which maintained operations in the Ecuadorian Amazon until 1992 and was bought by the multinational oil company Chevron in 2001. Chevron, the third-largest company in the United States, was sued approximately 20 years ago by indigenous communities of the Amazon who had been affected by the pollution. It is a strictly a private civil case, Amazon Defence Coalition vs. Chevron-Texaco.
Chevron spent the previous decade fighting to keep the case from being tried in New York, where the company has its corporate headquarters, preferring to have it adjudicated where the offence was allegedly committed, in the province of Sucumbios in Ecuador. Nevertheless, as Chevron lost the case and was ordered to pay a large sum, it has spent 10 years destroying the reputation of the same courts that it had enthusiastically defended when it thought that it could buy them off, while spending hundreds of millions of dollars in a global campaign to discredit Ecuador.
Transnational corporations must cease their abuses against the States and peoples of the South. Ecuador calls upon Member States to participate in drafting a binding treaty to sanction transnational corporations when they violate human rights or pollute the environment.
We invite those present to visit Ecuador and put their hands into the hundreds of pools left by Texaco, so that they can feel for themselves the oil waste that was left behind, 20 years after the oil company left our country. That is the dirty hand of Chevron.
Faced with Chevron-Texaco’s arrogance, its billions of dollars and the infamy of this corrupt and corrupting company, Ecuador will fight back with the most lethal of any weapon ever invented: the truth.
